Case 2:16-cv-13971-AJT-EAS ECF No. 65, PagelD.788 Filed 05/03/19 Page 1 of 32

MAY -3 2019 | 6-17)
CLERK'S OFFICE

DETROIT

PLAINTIFF'S BRIEF IN OPPOSITION TO SUMMARY JUDGMENT
Written and submitted by Plaintiff James Blau, in pro per

Mailed April 29, 2019
Case 2:16-cv-13971-AJT-EAS ECF No. 65, PagelD.789 Filed 05/03/19 Page 2 of 32

SUPPLEMENTAL BRIEF IN OPPOSITION TO SUMMARY JUDGMENT

INDEX

Background .ccccccccncccsccccccccccusccacel

Defendant Angela Fortescue.....ccccccscecd
Evidence of Fortescue's
Deliberate Indifference............264
Eastern District precedent.........4
Why Fortescue's Argument

Does Not Apply..ccccnccocccevecscseed

Defendant Heidi WaShingtOn.ccccccccccccsel
Washington's Direct Involvement.....7
Two Questions of Material Fact......8
MDOC Director is Liable for
MDOC POLICIES... ccc ccc ec cccc cece cee 8
Question of Material Fact...........9
Policy Does Not Provide Diet
for CAD PatientS...ccccecnencccenes lO

Question of Material Fact..........11

Relief Requested... .cccccccscccccccccecetZ

Exhibits A-E. ccc ccc ccc ccc ccc cece ee eevee tani
Case 2:16-cv-13971-AJT-EAS ECF No. 65, PagelD.790 Filed 05/03/19 Page 3 of 32

UNITED STATES DISTRICT COURT

 

EASTERN DISTRICT OF MICHIG | LL fe
MAY -3 2018
James E. Blau
CLERK'S OFFICE
Plaintiff, oa DETROIT
V e
Case No. 2:16~-cv~13971
Angela Fortescue & Hon. Arthur J. Tarnow
Heidi Washington Mag. Elizabeth A. Stafford
Defendants.
James E. Blau #214995 Eric M. Jamison
Lakeland Correctional Facility Assistant Attorney General
141 First Street State Operations Division
Coldwater, MI 49036 P.O. Box 30754

Lansing, MI 48909
SUPPLEMENTAL BRIEF IN OPPOSITION TO SUMMARY JUDGEMENT
BACKGROUND

1. On June 5, 2016, after months of severe unstable angina,
Plaintiff Blau had a consultation with cardiologist Dr. Cathy Glick.
Dr. Glick ordered a heart catheterization and a low fat, low
cholesterol, low sodium diet for Blau.

2. On June 15, 2016, Blau suffered a severe myocardial event
and underwent an emergency heart surgery where a 90% blockage was
discovered in his right coronary artery. Cardiovascular Surgeon
Jonovich diagnosed athersclerosis (CAD: coronary artery disease),
placed a stent in the blockage, and ordered a low fat, low cholesterol

2000mg sodium diet, supported and seconded by Michigan Heart Team
SUPPLEMENTAL BRIEF, PAGE 1
Case 2:16-cv-13971-AJT-EAS ECF No. 65, PagelD.791 Filed 05/03/19 Page 4 of 32

Doctor Rashid on Blau's discharge orders. (Attached Exhibit A; and
Doc#13, Pg ID 193).

3. Upon returning to the JCF prison, Blau requested this
specialist-ordered diet. JCF Dietician, Defendant Angela Fortescue
reviewed Blau's medical file and, based on her expertise, denied
Blau this diet (Doc#13, Pg ID 197), thus forcing him to continue
eating the high fat, high cholesterol main line diet or suffer from
lack of nutrition. (See attached Exhibit B, and Doc #14, Pg ID
366-402.)

4. By October 2016, Blau again suffered daily from unstable
angina, which caused severe chest pain, headaches, jaw & neck pain,
shortness of breath, shoulder pain, dizziness, nausea and syncope
(passing out when standing up too quickly). (Pg. ID 209-213)

5. After nine months of daily pain and suffering, in July 2017,
Blau underwent another heart surgery and a stent was placed in a
80% blockage in his "widowmaker" artery. Operating surgeon, Doctor
Elizabeth Pielsticker, ordered a "vegan, low fat, low cholesterol,
2000mg" diet. (See enclosed Exhibit A)

6. In February and March 2018, Blau suffered three strokes
(transient ischemic attacks), during which he lost feeling, strength,
and mobility on his left side for more than two days and temporarily
lost vision for several hours. (See Exhibits for Motion to Supplement
Reply (Doc#58)).

7. A subsequent MRI determined that brain hemorrhage was not
the cause, meaning that these strokes were caused by clot particles
breaking off from Blau's heart blockages and getting caught in his

brain, an event which means the chances of recurrenceand serious
SUPPLEMENTAL BRIEF, PAGE 2
Case 2:16-cv-13971-AJT-EAS ECF No. 65, PagelD.792 Filed 05/03/19 Page 5 of 32

permanent damage have increased dramatically.

8. In April 2018, cardiologist Dr. Cathy Glick examined Blau
and diagnosed the strokes, referring Blau to a neurologist and again
ordering the low fat, low cholesterol diet, which should consist
“predominantly of fruits and vegetables and lean unbattered protein."
(Exhibit A)

9. During this period described above, Blau self-regulated
his diet and dropped 33 pounds, from 218 to 185 pounds. (See Exhibits
for Motion to Supplement Reply (Doc#58))

10. Today, Plaintiff Blau continues to suffer from CAD and it's
painful symptoms, including angina, which he treats with medications,
including nitroglycerin.

DEFENDANT ANGELA FORTESCUE, REGISTERED DIETICIAN

No exhaustion defense was raised for Fortescue.

Blau has raised several relevant issues of material fact for
a jury to decide as to whether Fortescue violated Blau's clearly
established 8th Amendment right.

Blau has provided the therapeutic diet orders of several
cardiovascular specialists. See Exhibit A.

Blau has provided medical record documentation that Fortescue
reviewed Blau's medical file and made her own medical determination
to supercede and deny the specialists’ orders. (Doc#13, Pg ID 197)

Fortescue has admitted in her affidavit (Doc#11-2, Pg ID 51)
that she is not a cardiovascular specialist or expert. She has

admitted in that same affidavit that she is not even a doctor,
SUPPLEMENTAL BRIEF, PAGE 3
Case 2:16-cv-13971-AJT-EAS ECF No. 65, PagelD.793 Filed 05/03/19 Page 6 of 32

physician's assistant, or nurse. Her opinion is NOT a medical
opinion, and in no way qualifies as a "disagreement between medical
professionals.” Despite her limited training in nutrition, she
admits by omission that she has no training in cardiovascular
nutrition, which is a separate specialty usually practiced in
cardiovascular health clinics, such as the Cleveland Clinic or U

of M. This dispute is between several highly trained, experienced
cardiologists (who all agree with each other) and a non-medical MDOC
staffer--not a difference of opinion between highly trained medical
peers.

Blau has provided evidence--in medical documents and properly
written declarations--that Fortescue was deliberately indifferent
to his serious medical needs:

(1) Blau had serious medical condition (coronary artery disease; Doc #13;
Pg ID 193-195);
(2) Fortescue knew of this condition and the serious risks to Blau's health
3 Fortesone knew of the specialists’ orders and the risks of ignoring
or denying these orders; and
(4) Fortescue denied Blau's medical treatment (therapeutic diet).
(5) The mainline diet is high in fat and cholesterol.
RELEVANT CASE LAW FROM THE EASTERN DISTRICT OF MICHIGAN
Judge David Grand ruled that Plaintiff Hodges raised issues

of material fact where the Defendant ignored specialists’ orders

in Hodges v. Corizon 2016 U.S. District LEXIS 97349, Eastern District.

 

In support, Judge Grand followed another E.D. Michigan case Rhinehart
v. Scutt 2014 U.S. Dist LEXIS 150229, at *20-21, where the Court
refused to dismiss the plaintiff's deliberate indifference claim,
noting that "Evidence that a prison doctor ignored an outside

specialist's instructions for a prison inmate is sufficient to survive
SUPPLEMENTAL BRIEF, PAGE 4
Case 2:16-cv-13971-AJT-EAS ECF No. 65, PagelD.794 Filed 05/03/19 Page 7 of 32

a motion for summary judgment on a deliberate indifference claim"
(quoting Weeks v. Hodges 871 F. Sup 2d. 811, 821 (N.D. Ind 2012).
[See NOTE below. ]

Both these cases followed a 7th Circuit case, Gil v. Reed, 381
F.3d 649 (7th Cir. 2004), where the physician, Dr. Reed, was found
deliberately indifferent when he failed to adhere to treatment
recommendations imposed by an outside physician. The court disagreed
that his actions were "simply an exercise of medical judgement rather
than deliberate indifference," stating that the fact that he
explicitly disregarded the specialist's instructions created a genuine
issue of material fact as to the deliberate indifference, at 664.

Judge Grand referred to a much followed case, Jones v. Simek,
193 F.3d 485 (7th Cir. 1999), where the Court held that the refusal
to follow the specialist's advice, if proven, met the standard for
deliberate indifference and thus merited denial of summary judgment.

See also Perez v. Fenoglio 792 F.3d 768 (7th Cir. 2015)(Plaintiff

 

stated a claim for deliberate indifference where he alleged that
a prison doctor ignored the treatment recommendations of outside
specialists).

Judge Grand summarized that while a mere difference between
one physician and another might not necessarily constitute deliberate
indifference, ignoring a specialist's directives raises a material
question of fact and must go to trial. Fortescue clearly ignored
the specialist, clearly knew the serious risks to Blau, and violated
a bright red line in both the medical and legal professions.

DOES NOT APPLY

(NOTE: the Rhinehart v. Scutt, supra, standard was subsequently
SUPPLEMENTAL BRIEF, PAGE 5
Case 2:16-cv-13971-AJT-EAS ECF No. 65, PagelD.795 Filed 05/03/19 Page 8 of 32

modified by the Sixth Circuit in Case No. 17-2166 to include a
requirement that, where doctors disagreed, the Plaintiff must show
medical evidence of further harm due to the lack of treatment. That
standard does not apply to this case because Fortescue is not a
doctor: it was not a difference of medical opinion between doctors,
or peer medical experts. But even if this Court grants Fortescue
this unwarranted promotion, Blau has proven with verifiable medical
evidence that he endured months of further suffering, a second heart
surgery, and three life-threatening strokes. With the proper low
fat diet, as this Court's chosen nutrition expert Dr. Alaimo verified,
medical evidence proves this disease could be checked and reversed.
[See Dr. Alaimo Nutritional Analysis Report, Page 2, Notes 1, 2,
& 3; Attached Exhibit D.]

Finally, Defendants cite Clark v. Gardner, No. 89-5466, 1990
U.S. App. LEXIS 2014 (6th Cir. Feb. 9, 1990) claiming that
“disatisfaction with the level of his low cholesterol diet not
sufficient to support an eighth amendment violation" (Doc#16, Pg
ID 238. This is absolutely incorrect and the only relation it has
to this case is the mention of a low cholesterol diet. There was
no specialist order, and the case was dismissed because, unlike this
case, that plaintiff had no evidence to substantiate his claims.

THE BOTTOM LINE

Fortescue knew that the law required her to follow specialists’
orders. Fortescue knew that to deny Blau's therapeutic diet was
to place him at risk for further heart damage. And Fortescue's denial
not only placed Blau at high risk, he suffered tremendously because

of it.
SUPPLEMENTAL BRIEF, PAGE 6
Case 2:16-cv-13971-AJT-EAS ECF No. 65, PagelD.796 Filed 05/03/19 Page 9 of 32

x—— ee ee ee ee em me en ee we wm we tn ee em ow ee we we om oe tm ee we oe oe we ee ee es ee ee ee ee ne en ee eo ee

Defendants argue that Blau has not satisfied the exhaustion
requirement with respect to Director Washington because Blau did
not name her by name in his grievance.

The only grievance relevant to this case is GRIEVANCE #JCF 1608
1605 12h1; Doc#11-4, Pg ID 8285 (Attached as Exhibit C). Respondents
addressed this grievance on its merits at all three steps.
Additionally, Blau opened the grievance by stating:

"This grievance is against Angela Fortescue, R.D., Corizon, MDOC, and all

medical personnel responsible for denying the cardiologist prescribed

therapeutic diet."
In addition to the fact that Blau listed MDOC, of which Washington
is the director, Blau used language clearly intended to include all
parties involved in the denial. The law is clearly established in
the Sixth Circuit that when prison officials decline to enforce their
Own procedural requirements and opt to consider otherwise defaulted
claims on the merits, so will the courts (Reed-Bey v. Pramstaller,
603 F.3d 322 (6th Cir. 2010) HN3. Additionally, Blau concluded the
grievance by stating:

"Let all deficiencies be identified to meet exhaustion under

42 USC 1997e"

DIRECT INVOLVEMENT

Defendants seek to distinguish this case from Reed-Bey by
claiming that Washington was not personally involved, thus no
respondeat superior can apply. Washington, however, did get

personally involved after Blau pled with her to help him, via an
SUPPLEMENTAL BRIEF, PAGE 7
Case 2:16-cv-13971-AJT-EAS ECF No. 65, PagelD.797 Filed 05/03/19 Page 10 of 32

email from his wife (Doc#13, Pg ID 191), to which Washington
responded:
"I have followed up on your concerns related to your husband's dietary needs.
I have consulted with Chief Medical Officer, Health Unit Manager, and a second
Dietician. All are in agreement that the nutritional assessment and plan that
were completed by the MDOC Dietician are appropriate."

Director Washington knew of Blau's surgery, of his
athersclerosis, and the obvious risks to his health of eating a high
fat diet. The MDOC main line diet is high in fat, high in
cholesterol, with no low fat substitutes for many of the dishes such
as pizza, grilled cheese, and mac & cheese. (See Doc #14, Pg ID
366-402; see Plaintiff's Declaration, Attached Exhibit B). Washington

chose to disregard these specialists' orders and to support

Fortescue's denial.

There is a question of material fact for a jury to decide

whether:

(#1) Defendant Washington's consultation with three medical
staffers about Blau's therapeutic diet and then responding to
Blau's request with a personal denial constitutes "personal
involvement":

(#2) Defendant Washinton's personal denial of Blau's therapeutic
diet, in contradiction to several cardiologist/specialists' orders,
constitutes deliberate indifference to Blau's serious medical

needs.

MDOC DIRECTOR IS LIABLE FOR MDOC POLICIES
In his grievance, Blau listed MDOC, to include its policies

SUPPLEMENTAL BRIEF, PAGE 8
Case 2:16-cv-13971-AJT-EAS ECF No. 65, PagelD.798 Filed 05/03/19 Page 11 of 32

which cannot be grieved directly per PD 03.02.130(F)(1) which states:
"A grievant may not grieve the content of a policy or procedure except
as it was specifically applied to the grievant" (meaning whether

or not it was correctly applied to grievant). Had Blau cited the

lack of policy as a reason for the denial, the grievance would have
been rejected and exhaustion incomplete. The question, as the Reed-Bey
court pointed out, is whether Defendants were given a "fair
opportunity” to address the grievance on the merits (HN2), and, in
giving this "fair notice," Plaintiff/grievant should not need a law
degree to navigate the process where "prison administrators thwart
inmates from taking advantage of a grievance process through

machination, misrepresentation, or intimidation."

Ross v. Blake,
136 S.Ct. 1850 (2016).

As the Eastern District's Honorable Judge Laurie J. Michelson
ruled in Johannes v. Washington, 2016 U.S. Dist. LEXIS 43165, an
issue with policy implicates the MDOC Director, who, in this case
as in that, is Heidi Washington. Blau has raised a question of
material fact for a jury to decide whether this grievance gave
Defendant Washington fair opportunity to investigate, analyze, and
address all the causes and reasons for the denial of a life-saving
diet.

MDOC does have low fat and low sodium diets (See attached Exhibit
E)--and this whole lawsuit would have been avoided had Defendants
simply put Plaintiff on the diet when the specialists ordered it.
It would not have required a transfer, or any hardship, because

Plaintiff was already at a facility (JCF) equipped for this diet

and providing it to other prisoners.
SUPPLEMENTAL BRIEF, PAGE 9
Case 2:16-cv-13971-AJT-EAS ECF No. 65, PagelD.799 Filed 05/03/19 Page 12 of 32

MDOC policy, however, does not provide for this diet to be
administered to heart patients. In fact, it does not have any diet
for coronary artery disease (CAD) patients, all of whom need a low
fat, low cholesterol diet to preserve their lives and ease their
suffering. The MDOC Diet Manual, page 155 (Attached Exhibit E),
"Hyperlipidemia Diets," discusses a low fat, low cholesterol diet
for heart patients:

"Hyperlipidemia appears to be a significant risk factor for

the development of coronary heart disease. Serum lipid levels

may be lowered by decreasing the intake of total fat, saturated

fat, cholesterol, and by achieving desirable body weight.

Prisoners with established vascular disease...may be referred

to the dietician for counseling on self-selecting a low fat/low

cholesterol diet from the regular meal line. A hyperlipidemia
diet is not available as a therapeutic diet tray." (See attached

Exhibit D)

CAD is so common and serious that it's the #1 killer of Americans,

and every layperson knows that you must eat a low fat and low
cholesterol diet when you have CAD, Blackmore v. Kalamazoo County,

390 F.3d 890 (6th Cir. 2004) (Claim is stated where "the need for
medical care was so obvious that even a layperson would easily
recognize the necessity for a doctor's attention"), But despite
thousands of heart patients currently dying within the MDOC, no policy
exists to provide them with a low fat, low cholesterol diet.

Defendant Washington is directly liable for this policy of deliberate

indifference.
SUPPLEMENTAL BRIEF, PAGE 10
Case 2:16-cv-13971-AJT-EAS ECF No. 65, PagelD.800 Filed 05/03/19 Page 13 of 32

A jury must decide this relevant question of material fact,
that this serious deficiency in policy directly affected denial
of Blau's diet, evidenced in Fortescue's statement "you do not meet

the criteria for a therapeutic diet." (Doc #13, Pg ID 197). That

 

 

is because there is no therapeutic diet criteria for CAD patients,

so despite months of debilitating pain and near inability to stand

or walk, two heart surgeries, and three strokes, there is no policy
provision that a CAD and cerebrovascular patient receive a therapeutic

diet.

SUPPLEMENTAL BRIEF, PAGE 11
Case 2:16-cv-13971-AJT-EAS ECF No. 65, PagelD.801 Filed 05/03/19 Page 14 of 32

RELIEF REQUESTED
WHEREFORE, Plaintiff Blau prays this Honorable Court will DENY
Defendants’ motion for summary judgment and GRANT Plaintiff's Motion

for Appointment of Counsel.
Respecfully submitted,
Face BO pate: ‘“/-28-/9
James Blau
I mailed a copy of this Brief in Opposition to Summary Judgment to
Defendant's attorney at the address on page one of this brief, by

placing it in the US Mailbox in C Unit, on April 27, 2019.

Jinx 7

ames Blau

SUPPLEMENTAL BRIEF, PAGE 12
Case 2:16-cv-13971-AJT-EAS ECF No. 65, PagelD.802 Filed 05/03/19 Page 15 of 32

EXHIBIT A

CARDIOLOGIST ORDERS FOR LOW FAT, LOW CHOLESTEROL DIET

SUPPLEMENTAL BRIEF, PAGE 13
Case 2:16-cv-13971-AJT-EAS ECF No. 65, PagelD.803 Filed 05/03/19 Page 16 of 32

Patient Discharge Instructions for: JAMES E. BLAU

 

 

 

BLAU, JA.

Allegiance Health
PTDCinst

From: 06/19/2016 14:15

Rm-Bed: 605-0
Age: 47 yr

DOB: 04/13/1969
MRN: 769972

Requested: 07/19/2016 14:15 (MS)

- 6N

é. Opt Out’ No

To: 07/19/2016 14:15
Admit Dt. 07/16/2016 03:05
Gender: M_ MD: Rashid Danial Md, 1348 , MD
Acct: 12441546

Page 1 of 4

 

 

 

Allergies: carbamazepine

Most Recent
Vital Signs:

Discharge Order Set Unstable Angina, NSTEMI (Non-ST elevation Ml), STEMI (ST-elevation Ml).
DISCHARGE TO: other: Prison.
DISCHARGE DIET Sodium 2000 mg, no caffeine, low cholesterol, low fat.

DISCHARGE Requirement ACE Inhibitor (ACE-!) ordered.

Angiotensin II Receptor Blocker (ARB) contraindicated Taking/prescribed

ACE Inhibitor (ACE-I),.
Aspirin ordered.
Beta-blocker ordered.
Statin ordered.

 

BLAU, JAMES E.
Rm-Bed: 605 - 0

Acct: 12441546
MRN: 769972

DOB: 04/13/1969

Page 1 of 4

PTDCinst Interim
as

MICHIGAN DOC AUTHORIZATION LETTER
[Service Authorized: Outpatient Procedure Cardiovascular
[Effective Date: 5/8/2017 Visits Authorized: |j
[Responsible Facility: |G ROBERT COTTON CORRECTIONAL FACILITY
[Tracking Number: 00626307
Provider: _JUNKNOWN PROVIDER

 

 

 

 

 

 

 

 

 

 

 

Note to Provider of Services:

* This health plan is administered by Blue Cross Blue Shield of Michigan. While coverage remains in force, members

. Participating doctors and hospitals are independent providers and are neither agents nor employees.
* Please see the patient identification information at the bottom right of this form for claim information.

Blue Cr oss Company Name:
a, Blue Shield Corizon
of Michigan Michigan Department of Corrections

 

Group Number:

A nonprofit Corporation and independent licensee of Blue

Cross and Blue Shield Association, 71499

Provider Services: 1-800-676-2583

frre consulting physician should complete this section. The completed form will be sealed in the attached envelope and

returned with an officer to the correction facility.
Lie: eA phik
7 VV

 

 

       
 

 

 

 

 

L Oo Follow-up visit needed (including time frame)
*** For Security and safety, please do not inform patient of possible follow-up appointments. ***

LEE (elctirs Ih? ni»

Signature of Consulting Physician Date Time

 

 

 

 

 

 

 

 

 

 

 

 

Reviewed By:

Site Medical Provider Date . Time
Patient Identification
Cor 1zon: Name: BLAU, JAMES
REF ERRAL LETTER Inmate Number; 74995
D.O.B. 04/13/1969 So, | _
MRE 769972 HPO 5/15/17
BLAU, JAMES EDWARD AD:N OF :N

M 4/13/69 O48Y ACT#12883476
Case 2:16-cv-13971-AJT-EAS ECF No. 65, PagelD.805 Filed 05/03/19 Page 18 WEI GFT

 

dip mcucayieane LA

Ne

April 17, 2018
Blau, James (04/13/1969) Visit Date: 04/17/2018 01:00 PM

Today's Provider: Cathy Glick MD,
Location: Michigan Heart Jackson

History of Present Illness
Thank you for asking me to see Mr. Blau in cardiology consultation on April 17, 2018. He is a 49-year-old white male, prisoner,

who we fii.t met in the summer 2016 when he presented with angina, in a positive Myoview stress test. Heart catheterization
showed high-grade RCA disease and that was stented. About 12.months later he had recurrent symptoms and a repeat heart
catheter showed restenosis of the RCA lesion that was restented. He's been on aspirin and Plavix uninterrupted since then. He

is also on Zocor and Coreg.

He has been very unhappy with the kind of food that's available to him and he is not able to follow a low-fat and
low-cholesterol diet.

He's had some recurrence of symptoms, with some pain on the right side of his chest which has lasted for hours and is not
easily relieved with him. There has been associated fatigue and nausea. He has been short of breath. He's also had left-sided .
numbness that lasted for 2 days and has had some visual disturbance. His EKG today is normal apart from being in a sinus

bradycardia. His last LDL cholesterol was normal one year ago.

Assessment
Mr. Blau has had CAD with stenting to the RCA in July 2016 and May 2017. He's had recurrence of somewhat

atypical symptoms. He has also had some neurological symptoms that require evaluation. | do not know his
recent cholesterol evel. He is on a reasonable combination of medications. He is unsuccessful in requesting a

healthy low-fat low-cholesterol diet at the prison.

Plan
He will need to follow a low-fat and low-cholesterol diet, predominantly fruits and vegetables and lean unbattered

protein.

If he has chest pain that does not relieve with 3 nitroglycerin 5 minutes apart, he needs to be sent to the
emergency department.

| have ordered an adenosine Cardiolite stress test. If that is abnormal, showing recurrent ischemia, then | will set
up cardiac catheterization with possible redo angioplasty. The patient is aware of the cardiac catheterization
procedure including the indications, benefits, risks and complications and agrees to proceed in this fashion.

if he has a heart catheter and does not require further intervention, then I think he will need Gi evaluation for these
symptoms.

Additionally, because of these neurological symptoms, | agree with carotid ultrasound that has been ordered, and |
think he will need a full neurological consultation.

We will look for the results of his most recent lipid profile.

Blau, James 000001378721 04/13/1969 04/17/2018 01:00 PM Page: 1/3
 

Case 2:16-cv-13971-AJT-EAS ECF No. 65, PagelD.806 Filed 05/03/19 Page 19 of 32

EXHIBIT B

PROPER DECLARATION OF PLAINTIFF JAMES BLAU

SUPPLEMENTAL BRIEF, PAGE 14
Case 2:16-cv-13971-AJT-EAS ECF No. 65, PagelD.807 Filed 05/03/19 Page 20 of 32

DECLARATION OF JAMES BLAU

1. On June 5, 2016, after months of severe unstable angina,
Plaintiff I had a consultation with cardiologist Dr. Cathy Glick.
Dr. Glick ordered a heart catheterization and a low fat, low
cholesterol, low sodium diet for me.

2. On June 15, 2016, I suffered a severe myocardial event and
underwent an emergency heart surgery where a 90% blockage was
discovered in my right coronary artery. Cardiovascular Surgeon
Jonovich diagnosed athersclerosis (coronary artery disease), placed
a stent in the blockage, and ordered a low fat, low cholesterol 2000mg
sodium diet, supported and seconded by Michigan Heart Team Doctor
Rashid on my discharge orders. (Doc#13, Pg ID 193).

3. Upon returning to the JCF prison, I requested this
specialist-ordered diet.

4. JCF Dietician Angela Fortescue reviewed my medical file and,
based on her expertise, denied me this diet (Doc#13, Pg ID 197).

5. FPortescue's denial forced me to continue eating the high
fat, high cholesterol main line diet or suffer from lack of nutrition.
(See Doc #14, Pg ID 366-402.)

6. The MDOC main line diet is extremely high in fat, transfat,
and cholesterol, as I accurately and truly analyzed from the MDOC's
“DETAILED MENU CYCLE NUTRITIONAL ANALYSIS" which I obtained via a
third party Freedom Of Information Act request to MDOC headquarters
in Lansing. (See Doc#24, Pg ID 366-402.)

7. Additionally, all the MDOC charts grossly overestimate the
amount of safe food I can eat because unreported is the fact that
ALL RICE, NOODLES, VEGETABLES, POTATOES, BAKED ITEMS, and VEGGIE/BEAN
BURGERS are cooked in transfat margarine and/or vegetable oil and/or
transfat margarine which the FDA itself has outlawed a a cause agent
of heart disease (See Pg ID 218-220).

8. By October 2016, I again suffered daily from unstable angina,
which caused severe chest pain, headaches, jaw & neck pain, shortness
of breath, shoulder pain, dizziness, nausea and syncope (passing
out when standing up too quickly). (Pg. ID 209-213)

9, After nine months of daily pain and suffering, in July 2017,

APRIL 30, 2019; DECLARATION, PAGE 1
Case 2:16-cv-13971-AJT-EAS ECF No. 65, PagelD.808 Filed 05/03/19 Page 21 of 32

I underwent another heart surgery and a stent was placed in a 80%
blockage in my "“widowmaker" artery. Operating surgeon, Doctor
Elizabeth Pielsticker, ordered a "vegan, low fat, low cholesterol,
2000mg" diet. (See enclosed Exhibit A)

10. In February and March 2018, I suffered three strokes
(transient ischemic attack, or TIA), during which I lost feeling,
strength, and mobility on my left side for more than two days and
temporarily lost vision for several hours. (See Exhibits for Motion
to Supplement Reply (Doc#58)). In March 2019, I suffered two more
TIAs,.

11. A subsequent MRI determined that brain hemorrhage was not
the cause, meaning that these strokes were caused by clot particles
breaking off from my heart blockages and getting caught in my brain,
an occurence which means the chances of recurrence and serious
permanent damage have increased dramatically.

12. In April 2018, cardiologist Dr. Cathy Glick examined me
and diagnosed the strokes, referring me to a neurologist and again
ordering the low fat, low cholesterol diet, which should consist
"predominantly of fruits and vegetables and lean unbattered protein.”
(Exhibit A)

13. During this period described above, I self-regulated my
diet and dropped 33 pounds, from 218 to 185 pounds. (See Exhibits
for Motion to Supplement Reply (Doc#58))

I swear under penalty of perjury that the foregoing statements
are true and correct, based On my personal observation, and that
if called I am willing and competent to testify to them.

Further, I swear under penalty of perjury, that the statements
made in my verified complaint [Doc#1] and Affidavit of Plaintiff
James Blau [Doc#24, Pg ID 363-364] are true and correct and completely
based 100% on personal observation. I know them to be facts. I

am competent and wiling to testify to them.

TSCA 4-28-19

James Blau April 38, 2019

APRIL 30, 2019; DECLARATION, PAGE 2
Case 2:16-cv-13971-AJT-EAS ECF No. 65, PagelD.809 Filed 05/03/19 Page 22 of 32

EXHIBIT C

GRIEVANCE #JCF 1608 1605 12h1

FULLY EXHAUSTED AT ALL THREE STEPS

SUPPLEMENTAL BRIEF, PAGE 15
 

T=" CASE 2 10-CV-LSSTL-AIT- EAS” ECF NO. 65; Pagel. 610 Filed Us0S/TY “Page 23 OF Sz
2:16-cv-13971-AJT-EAS—Doc.#-11-4-. Filed-05/05/17-—Pg -18-0f 102--PgiD 85- -----~

a
.

 

   

MICHIGAN DEPARTMENT OF CORRECTIONS 4835-4247- 10/94
PRISONER/PAROLEE GRIEVANCE FORM. C8I-247A,

a (a lio Grievance raeniieds D (Me te Ost | lopS Veh

      

Eee = es ies een ates Be

Name (print first, last) Th: Today's Date
JAMES BLAU gor |p-44 g/8/1i6 | 3/9/16

   

2114995

 

 

 

What attempt did you make to resolve this issue prior to writing this grievance? On what date? 8/4 ¥, 1a k its
If none, explain why.

This seiesance is against Aagela Fortescus, R.D., Corizon, MDOC,
and all .iidicdl pecsonnasl responsibiv for denylag th= ‘cacdiologist
“ presceclbed thscapdutic dist. vy .

State problem clearly. Use separate grievance form for each issue. Additional pages, using plain paper, may be used,
Four copies of each page and supporting documents must be submitted with this form. The grievance must be submitted
to the Grievance Coordinator in accordance with the time limits of OP 03.02.130, .

DELIBERATE INDIFFERENCE TO SERIOUS MEDICAL NESDS: ANGELA fF RTESCUS, R.D. DENTED
A MEDICALLY ORDERED THERAPSUTIC DIET PRESCRIBED TO TREAT MY CRIWARY ARTERY
DISEASE. L havs bean diagnosed with Cardiosasculac Actery Diszase (CAD) and
ceosntly had an angioplasty, which disco ated a 90% blockages 10 wy, cordaary achscy,
(which they stented), and tio other significant blockages noted but not stentad,
Cardiac specialists froa thé Michigan Heart Group at Alizy Lancs Health ORDERED

@ los sodida/los fat dist sith seferal wedications. On 4/8/16, I was notified
that ‘ths MDOC/JCF Distudian ‘A FORT ISCUZ, R.D., OVERRULED thss2 vardiolpjists
aad DENIED this theéapeutic diet. This dist Ls aa s«trously necessary caspoaent
OF a life-sasing tesatient cegiaen sant to present fucther heart daaags and ,
fefersé éxisting dalage/blockagss. ist any det iciencies ia this Grisgance

bs tidentified to.wsst dxhaustiod undec 42 USC 19972.

“~~ Gricvant’s Signature

   

 

 

RESPONSE (Grievant Interviewed? he LINo  IfNo, give explanation. If resolved, explain resolution.)

Viti pais

 

 

 

If resolved at Step I, Grievant sign here,
Grievant: 4) Lop Resolution must be desctibed above. Grievant's Signature Date
DISTRIBUTION: White, Green, Canary, Pink — Process to Step One; Goldenrod — Grievant

 

 

 

 

 

Reviewer’s Signature . hi
Rotem? Siche (Print) Ww tle

\

send

ated eer yerinear patie feeb sd Hep en

se ethene yy eg ea een ey ey oper cane en stern ed OE APU paar IN EAVES PTA AS CORONTUSIT IS TRIE PE TOT TEESE PS are eA HALL ATH 7
 

=" "CASE 16-0 ISSTEAIT EAS ECF NO. 65, Pagel. B11 Filed US/03I19 Page 2F oF 32-*

2:16-cv-13971-AJT-EAS. Doc.#11-4 Filed 05/05/17 Pg170f102 PgID84

" Step IL Grievance Appeal Response

 

Grievance Number: JCF 2016 08 1605 12H1

 

Prisoner Name: Blau, James

 

Prisoner Number: 214995

 

 

[have reviewed your Step I Grievance, the Step I Response, and your Step II Reason for Appeal.

 

incident 8/8/16.

SUMMARY OF STEP I COMPLAINT: Grievant alleging that he was ordered by an offsite Medical
Provider (MP) to have a low sodiam/low cholesterol diet and is being denied a therapeutic diet. Date of

 

on 8/4/16 Dietary did a chart review at this time she indi
to reinforce healthy choices off the regular meal line, Also
included items stich as refried beans, spicy chili with beans,
popcorn, and crunchy peanut butter that are all high in sodium.
access health care through the kite process to address any current health care concess. Date of response 8/25/16.
SUMMARY OF STEP II REASON FOR APPEAL:
over to Step IL Mailed from E unit Ite box on 9/8/16. Date of incident 8/8/16.

SUMMARY OF STEP I RESPONSE: Electronic Health Record (EHR) reviewed. Prisoner accounts consulted,
Grievant interviewed. Grievance form reviewed. Grievance reviewed. According to the EHR, Mr. Blau 214995
cates that Grievant does not require a therapeutic diet and
checked his store orders from the last 2 months

honey roasted peanuts, flour tortillas, bagels,
Grievance is denied. Grievant is encouraged to

Grievant indicates all issues, claims, parties carry

 

take Nitro with Mr. Blau.

cholesterol

Diet recommendations upon discharge on 7/1 9/16 were; Sodizan
‘The Registered Dietician (RD) did a chart review on 8/4/1
do not meet the criteria for a therapeutic diet. Ihave attached information on healthy choices on the regular

SUMMARY OF STEP II INVESTIGATION; Upon investigation of the Electronic Health Record (EHR),
Cardiac Catheter placed on 7/18/16, Grievant returned to MDOC on 7/19/16. MP appointment was on TRAE,
MP reviewed discharge paper work and added Nitro and
MP ordered a one (1) month follow up. Grievant's cardiac medications being prescribed include; Aspirin, Zocor
(statin drug), Plavix (Clopidogrel), Nitro, Atenolol and Imdur per MP order. The MP one (1) month follow up
yisit took place on 8/24/16, the patient reports feeling much better since stent placement. The next follow up will
be in February of 2017. Grievant was encouraged to continue current medication, the MP also reviewed how to

Plavix to Grievant's regimen per discharge orders. The

2000 mg, no caffeine, low cholesterol, low fat.

6 and notes; J have reviewed your medical record, you

meal line. Also, avoid store foods to keep sodium intake to a minimum. Pt does not require a therapeutic diet at
this time. Reinforce healthy choices off the regular meal line, will send healthy choices diet info.

Grievant’s store list has also been reviewed and it is noted that he is purchasing coffee and tea, he was instructed
no caffeine. He is also purchasing products high in sodium (flour tortillas, natural MW popcorn, pickles, hot com
chips, BBQ chips to name a few). As indicated in the Step I Grievance response; the regular meal line has 3-4
grams of sodium which is considered a sodium controlled diet. Ail food served on the regular diet is low fat, low

Grievant is encouraged to access health care through the kite process to address any current health care concerns
and to constructively discuss his concems with Health Cate Staff at scheduled appointments. ‘

 

CONCLUSION: Evidence
« PP 03.04.100 Health Care Services
© PD 03.02.130 Prisoner/Parolee Grievances
© PD 04.07.101, Therapeutic Diet Services

after reviewing discharge paper work.

Grievance Denied: RD reviewed EHR and discharge paperwork. Grievant does not require a therapeutic
diet at this time. Reinforce healthy choices off the regular meal line, was send healthy choices diet
information. Allegiance usually uses the term “Cardiac diet” which our regular diet is; low fat, low
cholesterol, no added salt. Documentation reflects MP determined medication treatment plan accordingly,

 

RESPONDENT NAME: Subrina Aiken, RN

TETLE: Clinical Administrative Assistant
Jackson Health Care Office Administration

 

RESPONDENT SIGNATURE: Sabrina Athen, RA

 

 

DATE: 9/14/16

 

 

 

FEM AAT LY METRE NE CTP Te ard oe eat Saeed A ANAT rere ork peesor ae
! i

Metta th bee ITH are EE Gl Be RAB

SoD ET

 
 

oe Case fc ietr £39 TEAR -EAS-ECENO0. 65, PagelD. 812" Fiéd 05/03/19 Page 25 Of 320°
2:16-cv-13971-AJT-EAS. Doc # 11-4 Filed 05/05/17...Pg 16 of 102 Pg ID 83. :

z . - oy

‘

MICHIGAN DEPARTMENT OF CORRECTIONS 4835-4248 5/09
PRISONER/PAROLEE GRIEVANCE APPEAL FORM C5}-247B

Date Received by Gripvance Coordinator Grievance identifier: | q Fy 4 P b B | a p 9 3 . f 2 h 4 |
at Step II: ANS Ne .

INSTRUCTIONS: THIS FORM IS ONLY TO ‘BE USED TO APPEAL A STEP I GREEVANIGE- .

The white copy of the Prisoner/Parolee Grievance Form CSJ-247A (or the goleia been provided
with a Step I response in a timely manner) MUST be attached to the white dopy of this form If you app¢ al it at both Step
Tl and Step II.

 
    
   

If you should decide to appeal the Step I grievance response to Step II, your a
McCumber-Hemry by 9/15/16: If it is not submitted by

 

red terminated.

PRIN SATA AN PARNER ET Ee ER NT treed een peibe enapeeyt

If you should decide to appeal the response you receive at Step If, you should send your Step III Appeal to the Director's
Office, P.O. Box 30003, Lansing, Michigan, 48909.

 

Name (Print first, last) Number Institution Lock Number | Date of Incident | Today‘s Date
Tamas Bley | 2ags7 [SCH | 44 [G-8 lb [Fer lle

STEP II — Reason for Appeal

 

 

 

 

 

 

 

 

Atl iSSves, cleims, parties cory ove \, Steg TT.
Mailed Groen E -unck oh. hay, o* A~E-\, | At . .

PORE Me REY PE ee SO prrntee stage we BY

 

Date Received by
Step II Respondent:

STEP 1 — Response

 

 

 

(a Ota)

S Adkedién - Outer) | auth ie

     
 

Respondent's Name (Print) Respondent's Signature Date

 

 

 

STEP IIL — Reason for Appeal

 

ALL LSSUES AND PARTIES FROM SEP I CARRIE FTO S EP iit.

MATTE LFROM JCF E UNIT MAIL 20% ON 9/15/16

 

NOTE: Only a copy of this appeal and the response will be returned to you.
STEP IIL — Director's Response is attached as a separate sheet. -

 

 

DISTRIBUTION: White - Process to Step II; Green, Canary, Pink — Process to Step Il; Goldenrod - Grievant
2:16-cv-13971-AJT-EAS Doc#11-4 Filed 05/05/17 Pgi5of102 PgID 8&2

Step II Grievance Response

JAMES BLAU 214995
JCF 16081605

Grievant alleges he is inappropriately being denied access to a low sodium therapeutic diet.

All relevant information within the electronic medical record has been reviewed. Step I and
Step II appropriately addressed this grievance and are affirmed at the Step III appeal. The
Medical Provider is the medical authority and is responsible to manage the treatment plan
of the patient, (to include medical details, therapeutic diets, etc.) Disagreement with the
treatment plan does not constitute a denial of care.

Grievance appeal denied. ~~

 

 

 

Response of Bureau of Health Care Services Date: 11/1/2016
sopovet: £2 ta Lager? Date: JAE
R. Harbdfigh, RN
NOV 1 4 2016
Richard D. Russell Manage? Grievance Section Office of Legal Affairs Date Mailed.
Ref. # 25472
C: Warden
Regional Health Care Administrator Southem .

Grievant

 

Maree re tinge TEN RA Ne ea pn eat en de ain erp one

near Tte=

td Rn eT MESA hm aly

BNE ETT AP

 

ATLA ets LT CD eS TET YEN PD TSI LY

SER CPP EEN

Rm VATS PLS PORE ETM Ie AAD ae meet ye pat Seer) ae

fe hae ee NE Rim penetra genre otet
Case 2:16-cv-13971-AJT-EAS ECF No. 65, PagelD.814 Filed 05/03/19 Page 27 of 32

SESEFFEFEFESEAEE EE EEEESESEEEF
REQUEST FOR JUDICIAL NOTICE

SSSA EEEEEEEE HEE t tt

EXHIBIT D

PAGE 2 OF DR. ALAIMO'S NUTRITIONAL ANALYSIS OF BLAU‘S DIET

AS ORDERED BY JUDGE TARNOW

THREE FOOTNOTES DESCRIBING MEDICAL EVIDENCE SHOWING RELATIONSHIP

BETWEEN LOW FAT DIET AND CAD REVERSAL

SUPPLEMENTAL BRIEF, PAGE 16
Case 2:16-cv-13971-AJT-EAS ECF No. 65, PagelD.815 Filed 05/03/19 Page 28 of 32

e Institute of Medicine (US) Committee on Examination of Front-of-Package Nutrition
Rating Systems and Symbols; Editors: Ellen A. Wartella, Alice H. Lichtenstein,
and Caitlin S. Boon. Appendix BFDA Regulatory Requirements for Nutrient
Content Claims, Washington (DC): National Academies Press (US); 2010.

e Ornish, et al. Intensive Lifestyle Changes for Reversal of Coronary Heart Disease.

- JAMA. 1998;280:2001-2007

Facts of the Case:

After diagnosis with coronary artery disease, Mr. Blau received discharge instructions from
medical professionals for his diet. I have been provided with menus, recipes and nutritional
analysis of the foods that Mr. Blau is offered in the prison. In addition, I have received his
store orders and photographs of the foods he purchased that include ingredients and nutrition
facts labels.

Definitions:

Low fat

In 1993, the Food and Drug Administration and US Department of Agriculture published
final rules defining nutrient content claims including a definition of “low fat”. For meals
and main dishes, Low fat is defined as “3 g or less per 100 g and not more than 30% of
calories from fat”. (Institute of Medicine (US) Committee on Examination of Front-of-
Package Nutrition Rating Systems and Symbols; Editors: Ellen A. Wartella, Alice H.
Lichtenstein, and Caitlin S. Boon. Appendix BFDA Regulatory Requirements for
Nutrient Content Claims, Washington (DC): National Academies Press (US); 2010;
https://www.ncbi.nlm.nih.gov/books/NBK209851/).

However, less than 30% of kilocalories is not the only definition of low fat. For example,
three studies have used lower % fat diets to reverse heart disease:

1) in the randomized controlled Lifestyle Heart Trial conducted by Ornish, et al., lifestyle
changes for five years consisting of a diet of 10% of kilocalories from fat, aerobic exercise,
stress management training, smoking cessation and group psychosocial support led toa
regression of coronary atherosclerosis as measured by arterial stenosis whereas the control
group increased arterial stenosis (Ornish, et al. Intensive Lifestyle Changes for Reversal of
Coronary Heart Disease. JAMA. 1998;280:2001-2007;
https://www.ncbi.nlm.nih.gov/pubmed/9863851);

2) a study conducted by Esselstyn et al. in which patients were asked to adhere to a diet
that derived less than 10% of its kilocalories from fat and take lipid lowering drugs found
that arterial stenosis decreased on average by 7% in the patients followed for 5.5 years
(Esselstyn CB, et al. A strategy to arrest and reverse coronary artery disease: a 5-year
longitudinal study of a single physician's practice. J Fam Pract. 1995 Dec;41 (6):560-8.
https://www.ncbi.nlm.nih.gov/pubmed/7500065),

3) a study conducted Roberts et al. placed obese men on a high-fiber, 12-15% fat diet with
daily aerobic exercise in a 3-wk residential program and found significant reductions in
body mass index, all serum lipids and lipid ratios, as well as blood markers for cardiac
inflammation (Roberts CK, et al. Effect of a short-term diet and exercise intervention on
oxidative stress, inflammation, MMP-9, and monocyte chemotactic activity in men with
Case 2:16-cv-13971-AJT-EAS ECF No. 65, PagelD.816 Filed 05/03/19 Page 29 of 32

EXHIBIT E
EXCERPTS FROM MDOC DIET MANUAL SHOWING THAT
LOW FAT AND LOW FAT/LOW CHOLESTEROL DIETS

NOT AVAILABLE TO CAD PATIENTS

SUPPLEMENTAL BRIEF, PAGE 17
Case 2:16-cv-13971-AJT-EAS ECF No. 65, PagelD.817 Filed 05/03/19 Page 30 of 32

Contract 071B4300009

 

HYPERLIPIDEMIA DIETS (ALP DIETS)

Hyperlipidemia appears to be a significant risk factor for the development of coronary heart disease. Serum
lipid levels may be lowered by decreasing the intake of total fat, saturated fat, cholesterol, and by achieving
desirable body weight.

Prisoners with established vascular disease, significant risk factors for atherosclerosis, and/or serum cholesterol
or lipoproteins outside the desirable range may be referred to the dietitian for counseling on self-selecting a low
fat/low cholesterol diet from the regular meal line. A hyperlipidemia diet is not available as a therapeutic
diet tray. The prisoner will be advised to self-select from the regular menu using the Standardized Healthy
Choice Dietary Options, which are available at all MDOC facilities. The statewide regular menu will provide no
more than 30% of total calories as fat and saturated fat will not exceed 10% of total calories. By using the
“Standardized Healthy Choice Options” and occasionally the vegetarian choices, the prisoner will be able to
select a diet which is even lower in total and saturated fat. The prisoner will be instructed and provided with
educational materials on:

 

 

 

 

o weight control
o selecting lower fat foods
o selecting healthy choices from the prisoner store
o restricting refined sugars
o changing risk factors such as smoking and inactivity
TYPE OF FOOD | CHOOSE LIVOT AVOID
MILK GROUP Skim milk, cottage 2% milk; Whole milk, non-dairy
cheese Mozzarella cheese creamer, cream cheese,
2 servings (no more than 1 ounce ice cream, ice cream
daily per day) bars, sour cream, milk
shakes
MEAT GROUP Poultry without skin; Limit to 3 oz/ day: Spam, corn beef,
lean cuts of meat, Polish sausage bacon, egg yolks (limit
LIMIT trimmed; egg whites, Smoked sausage to 3 per week); canned
to 4— 6 ounces baked fish, tuna in Turkey hot dogs roast beef
daily water Turkey lunch meats
Remove skin and breading
from fish and chicken
Chicken salad, tuna in oil
(drain well); hamburger,
pork chops, Salisbury
steak, peanut butter (limit
to 2 Tbsp/ day)
6.5

155
Case 2:16-cv-13971-AJT-EAS ECF No. 65, PagelD.818 Filed 05/03/19 Page 31 of 32

Below (in black print) is page 6.2 from the MDOC Diet Manual, which lists the medical criteria for
ordering a Low Fat Diet. Keep in mind that all medical cases are not the same, this criteria on page 6.2 is
to be used as a guideline. The RD evaluates each individual to determine if he/she meets the medical
criteria to receive a Low Fat therapeutic diet. In other words, just because the prisoner is diagnosed with
gallbladder disease, does not automatically qualify him/her for a therapeutic Low Fat diet. Every prison
chow hall offers the Healthy Choice options which allow them to self-select many “restrictive” diets
from the regular meal line (see page 2.5 of the MDOC Diet Manual for further explanation), including
those prisoners who choose to limit the fat in their diet. For those prisoners on “meals-in”, they can
complete a written request to receive the Healthy Options on their delivered food tray.

LOW FAT DIET

PURPOSE: A low fat diet may be indicated in the treatment of gallbladder disease or malabsorption
syndromes. Fat restriction may help to reduce symptoms related to fat ingestion.

INDICATED USES:

 

In Chronic Pancreatitis — a low fat diet may be used in conjunction with enzyme replacement in
controlling pancreatic steatorrhea.

 

In Fat Malabsorption — fat malabsorption may occur as a complication of intestinal bypass
surgery, short bowel syndrome, cirrhosis or gastrectomy. The need for fat restriction is
established by tests for fecal fat.

In Gallbladder Disease — a low fat diet may be of benefit in the symptomatic patient with
gallbladder disease. The purpose of the diet is to lessen fat-induced gallbladder contractions.
There is little reason to restrict fat intake following gallbladder surgery.

 

DESCRIPTION: The low fat diet is modified to restrict dietary fat to an average of 40-60 grams per day.
There is no restriction on the type of fat or dietary cholesterol. This is a moderately restricted diet

which limits total fat to 15-20% of total calories. The diet restricts certain foods because of their high fat
content such as fried foods and whole milk. The low fat diet does not restrict caffeine, spices, refined
sugars or total calories. The diet is served in 3 meals.

 

ADEQUACY: The diet is nutritionally adequate based on the RDA/DRI except for pregnancy.

ORDERING PROCEDURE: This diet should be ordered as a “Low Fat Diet.” It should not be ordered if a
diet low in cholesterol for hyperlipidemia is desired. It may be ordered in combination with many
therapeutic diets but it is not compatible with high protein diets, diets for reactive hypoglycemia or
higher calorie diabetes diets.
Case 2:16-cv-13971-AJT-EAS ECF No. 65, PagelD.819 Filed 05/03/19 Page 32 of 32

Games ®lau F2ga5
LAKGLAND CotRect ronal Fxcinity

\4. Fie@str ST.
Covrowarretw, mi 49036

 

yyantts BF

beck of Hort

Die Tee Cav UT

vr V0
a) LarRyeTTe BEN®
DeTeolT, M\ AZ ZAC

(2

BE

Pe

833 <

4 ral

l
